(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Examinado el escrito de la recurrente, así como la documenta-ción con que se acompaña y apareciendo que el caso cae de lleno dentro de la doctrina establecida por esta Corte en el recurso de re-visión núm. 29, María Pérez, recurrente, v. La Comisión Industrial de Puerto Rico, etc., recurrida, y Ramón Montaner, etc., apelado ante la Comisión, resuelto por este Tribunal en mayo 31, 1938 (ante, pág. 960) sin que consten motivos suficientes para una reconsidera-ción de las cuestiones envueltas, no ha lugar a la tramitación del presente recurso.
El Juez Presidente Si'. Del Toro no intervino.